Citation Nr: 0213335	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty service from October 1981 to 
January 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for an increased rating for service-connected schizophrenia, 
currently evaluated as 10 percent disabling.  


FINDINGS OF FACT

The veteran's schizophrenia is productive of some depressed 
mood, anxiety, sleep impairment and mild memory loss, but is 
not productive of a definite impairment of social and 
industrial adaptability or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for schizophrenia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9204 (as in effect prior to November 
7, 1996); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9204 
(effective November 7, 1996).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's January 1997 decision that the evidence 
did not show that the criteria had been met for a rating in 
excess of 10 percent for service-connected schizophrenia.  He 
was again notified of the criteria required for an increased 
rating in the May 1998 statement of the case (SOC), and in a 
May 2001 supplemental statement of the case (SSOC).  
Therefore, the rating decision, as well as the SOC and the 
SSOC, informed the appellant of the relevant criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and the 
SSOC sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  In this regard, in February 2000, the 
RO requested the veteran to identify all relevant treatment, 
to include treatment from Bruce W. Blackwell, M.D.  The RO 
requested that he complete an enclosed authorization for 
release, and he was informed that VA would then attempt to 
obtain the identified records of treatment, but that it was 
ultimately his responsibility to ensure that these records 
were obtained.  He was also requested to provide evidence 
concerning the loss of his job with the postal service within 
60 days.  There is no record of a response.  In May 2001, the 
RO informed the veteran of the provisions of the VCAA, and 
that VA would assist him in obtaining medical and employment 
records or records from other Federal Agencies, but that it 
was ultimately his responsibility to ensure that these 
records were obtained.  The RO requested that he identify the 
names of all holders of relevant records, as well as their 
addresses and the dates covered by such records.  However, 
there is no record of a response.  The Board therefore finds 
that VA has complied with its duty to notify the appellant of 
his duties to obtain evidence.  See Quartuccio v. Prinicipi, 
No. 01- 997 (U. S. Vet. App. June 19, 2002).  Furthermore, 
the RO has obtained VA and non-VA outpatient treatment 
reports, and VA vocational rehabilitation records.  The 
veteran has not asserted that any relevant evidence has not 
been associated with the claims files, or that any additional 
development is required.  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  See 38 C.F.R. §§ 3.159(d); Wensch v. Principi, 
15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Increased Rating

The veteran's service medical records include a Medical Board 
report, dated in September 1982, which shows that he was 
diagnosed with schizophrenia, undifferentiated, acute, 
severe, improved.  A December 1982 report characterized this 
disability as schizophrenia, undifferentiated, with slight 
impairment of social and industrial adaptability.

In May 1983, the RO granted service connection for 
schizophrenia, evaluated as 10 percent disabling.  In May 
1995, the veteran filed his claim for an increased rating.  
The RO denied the claim in January 1997.  The veteran has 
appealed.

The veteran asserts that an increased rating is warranted for 
his schizophrenia, currently evaluated as 10 percent 
disabling.  Specifically, a review of the transcript from his 
videoconference hearing, held in November 1999, shows that he 
asserts the following: he has depression lasting one to two 
days, as well as inappropriate giggling and laughing, and 
periods of "low energy" and "self-destruction"; he lives 
with his parents; his social life is limited to church 
functions; his primary form of entertainment is watching 
cartoons; he receives VA treatment once every three months, 
which mainly consists of getting his Prozac prescription 
refilled; he receives treatment from a private physician 
about once a month.  He also essentially argues that he 
cannot work due to his psychiatric symptoms, which are 
triggered by stress.  In this regard, he testified that he 
was currently working for a cell phone company, but that he 
may have to quit soon because of the stress.  He denied 
losing any work time due to psychiatric symptoms.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Board initially notes that during the course of the 
appeal, the rating criteria were changed.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996).  Under the circumstances, the 
veteran's claim for an increased rating is to be reviewed 
under the criteria most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  

Under the criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9204 provided that a 30 
percent rating is warranted for schizophrenia, 
undifferentiated type, where the disability causes a definite 
impairment of social and industrial adaptability.  Where the 
symptoms are less than the criteria for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is warranted.  38 C.F.R. § 4.132, DC 9204 (as 
in effect prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in nature, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the
Board articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

The relevant evidence in the claims file consists of VA 
examination, hospital, outpatient treatment and vocational 
rehabilitation reports, dated between 1995 and 2000, a report 
from Michael Gutman, M.D., dated in June 1995, and private 
health care reports from Prudential Health Care (PHC), dated 
between 1994 and 1999.  Overall, these records show that he 
veteran received periodic treatment for psychiatric symptoms.  
He was on Antabuse therapy for alcohol abuse in 1995, and he 
was admitted to a VA hospital for about one week for a self-
inflicted laceration (described as a three-inch healing 
incision on the left arm).  He had to be restrained after he 
tried to fill an old prescription for Valium, and he was 
administratively discharged due to the altercation.  
Thereafter, he continued to received ongoing treatment for 
psychiatric symptoms through October 1996, followed by two 
reports of treatment in 1998.  The Axis I diagnoses included 
bipolar disorder, adjustment disorder, not otherwise 
specified (NOS), depression, alcohol abuse (sometimes by 
history), and chemical abuse/dependency.  He was also given 
Axis II diagnoses that included personality disorder, NOS, 
and borderline personality disorder.  His medications 
included Paxil, Xanax, Valium and Prozac.  VA vocational 
rehabilitation records, dated between 1994 and 1999, include 
a report dated in April 1998 which indicates that the veteran 
was expelled from school "for association of narcotics 
paraphernalia."  An August 1999 report shows that the 
veteran's program was discontinued because he had failed to 
maintain contact. 

The Board finds that a review of the evidence indicates that 
the veteran's symptomatology is not distinct, unambiguous, 
and moderately large in degree, and the criteria for a rating 
in excess of 10 percent have not been met.  The evidence 
shows that the veteran received treatment on about a monthly 
basis between 1994 and 1996.  There was one period of 
hospitalization, for about one week, in May 1995.  PHC 
records dated after this period of hospitalization show that 
the veteran was diagnosed with major depression which was 
characterized as "in partial remission," (between May and 
October of 1995), and "in full remission" (between December 
1995 and October 1996).  Other than to have his prescription 
refilled about every three months, he has received little or 
no treatment for psychiatric symptoms since 1998 (PHC closed 
his case in August 1998).  He has apparently been working for 
a telecommunications company since 1999.  

Furthermore, the most recent report of record, the June 2000 
VA examination report, does not show that the veteran's 
symptoms warrant an increased rating.  This report shows that 
the veteran complained of depression, decreased sleep, 
agitation, guilt, irritability, decreased concentration and 
decreased interest.  He reported that he worked for a 
telecommunications company.  He did not endorse any type of 
hallucinations, delusions, unusual thoughts or ideas of 
reference.  He stated that his only problem was his depressed 
mood, and that he was taking 20 milligrams (mg.) of Prozac, 
which has been sufficient in helping his symptoms.  

On examination, the veteran was pleasant and cooperative, 
with euthymic mood.  Affect was somewhat constricted, but 
mood was congruent.  Speech was slow rate with regular 
volume, and was relevant and coherent.  There was no 
loosening of associations and no flight of ideas of reference 
or hallucinations.  He was alert and oriented times four.  
Remote memory was somewhat limited and recent memory was 
fair.  He had a good fund of knowledge.  Insight and judgment 
were limited.  In her impression, the examiner stated that 
she did not think that the veteran had ever had a psychosis, 
and she associated his self-mutilating behavior with a 
personality disorder.  She further stated that there were no 
manifestations of schizophrenia.  She assigned Axis I 
diagnoses of psycho-euthymic disorder and history of alcohol 
abuse, currently in remission.  The Axis II diagnosis was 
borderline personality traits.  

Based on the foregoing, the Board finds that the overall 
disability picture shows that the veteran does not have a 
definite impairment of social and industrial adaptability due 
to his schizophrenia.  Accordingly, the Board finds that the 
veteran's schizophrenia is not manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for an evaluation in excess of 10 percent under DC 9204, as 
in effect prior to November 7, 1996.  See 38 C.F.R. § 4.7. 

The Board further finds that the criteria for a rating in 
excess of 10 percent have not been met under the "new" 
version of the applicable regulation.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9204, as in effect November 7, 
1996 and thereafter, a 10 percent evaluation will be assigned 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is in order where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The Board's discussion, supra, of the evidence under the old 
rating criteria is largely applicable here.  Briefly stated, 
between 1995 and 1996 his disorder has been characterized as 
in partial or full remission.  Other than to have his 
prescription refilled about every three months, he has 
received little or no treatment for psychiatric symptoms 
since 1998, and PHC closed his case in August 1998.   In 
addition, a review of the veteran's GAF scores shows that 
they have ranged between 50 and 91, which suggest from 
serious to absent symptoms.  See Quick Reference to the 
Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  The most recent GAF score, as contained 
in the June 2000 VA examination report, was 59, suggesting 
moderate symptoms.  Id.  The examiner noted that she did not 
think that the veteran had ever had a psychosis, and that 
there were no manifestations of schizophrenia.  This report 
shows that although there is some evidence of depressed mood, 
anxiety, sleep impairment and mild memory loss, the findings 
as to mood, affect, speech, though content, orientation, 
memory, insight and judgment do not show that the criteria 
for a 30 percent rating have been met.  In other words, the 
veteran's symptoms have not been shown to result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, as required for a 30 percent 
evaluation.  Finally, to the extent that the veteran's GAF 
score of 59 in the June 2000 VA examination report may appear 
to be inconsistent with the Board's decision, the Board 
points out that it has accorded more weight to the actual 
findings in the examination report, as they describe the 
veteran's symptomatology in greater detail.  In the Board's 
judgment these symptoms are not shown to be of such severity 
that they warrant an increased rating.  The Board further 
points out that the next most recent GAF scores were between 
89 and 91.  See 1998 PHC reports.  Based on the foregoing, 
the Board finds that the criteria for a rating in excess of 
10 percent have not been met.  

In reaching this decision, the Board notes that the veteran 
has been diagnosed with several psychiatric disorders other 
than schizophrenia, and that service connection is not 
currently in effect for any of these disorders.  In addition, 
he has been diagnosed with a personality disorder, which is 
not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
3.303(c), 4.9 (2002).  To the extent that a personality 
disorder or an acquired psychiatric disorder other than 
schizophrenia may have resulted in psychiatric symptoms, the 
claims files do not currently contain any medical evidence by 
which the symptoms from such disorders may be disassociated 
from the symptoms of the veteran's service-connected 
schizophrenia.  In such cases, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  In this regard, the Board points out that the 
veteran's GAF scores are global assessments of functioning, 
which reflect the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994).  Therefore, this score represents the veteran's 
ability to function due to all of his symptomatology.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards. The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The veteran has asserted that he cannot work due to his 
schizophrenia.  See substantive appeal, received in September 
1998.  However, he has apparently worked for the same 
telecommunications company since 1999, and he testified that 
he had not lost any work time due to the disability in issue.  
There is no showing that the veteran's schizophrenia has 
resulted in frequent periods of hospitalization, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The Board therefore finds that the medical 
evidence and other evidence of record does not show that the 
veteran's disability which is in issue presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for schizophrenia is denied.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

